DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on 03/25/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/THEA D' AMBROSIO/             Acting Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                           
	
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2018/080814 filed 11/09/2018, which claims the benefit of the priority of European Patent Application No. 17201002.7 filed 11/10/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 09/15/2022 and 04/04/2022 have been considered by the examiner.
Drawings
The drawings are objected to because not all the drawings that show sequences give SEQ ID numbers (See Fig. 4). The MPEP states that "It should be noted that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the sequence listing and the sequence identifier ("SEQ ID NO: ") must be used, either in the drawing or the brief description of the drawings” (MPEP 2422.02). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-48, 50, 52-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQe2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 48 USPQ2d
1398’.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606: In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus... ."}.
Regents of the University of California v. Ell Lily & Co. 43 USPQ2d 1398",
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representatives, the Courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618. For written description, the analysis considers (a) actual reduction to practice, (b) disclosure of drawing or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and (d) Representative number of examples.
(a) actual reduction to practice, (b) disclosure of drawing or structural chemical formulas
The instant claims recite that the antimicrobial peptide is selected from hBD1, hBD2, truncated hBD2, hBD4, HD5, HD6, and functionally equivalent variants of hBD 1, hBD2, truncated hBD2, hBD4, HD5 or HD6 comprising 1-5 amino acid modification.
The instant specification teaches in page 21 that defensins include human intestinal alpha defensin 5 (HD5; SEQ ID NO: 5); human intestinal alpha defensin 6 (HD6; SEQ ID NO: 6); human neutrophil peptide 1 (HNP-1; SEQ ID NO: 8); human neutrophil peptide 2 (HNP-2; SEQ ID NO :9); human neutrophil peptide 3 (HNP-3; SEQ ID NO: 10); human neutrophil peptide 4 (HNP-4; SEQ ID NO: 11) all belonging to the alfa defensin class; and also human beta defensin 1 (hBD-1; SEQ ID NO: 1); human beta defensin 2 (hBD- 2; SEQ ID NO: 2); human beta defensin 3 (hBD-3; SEQ ID NO: 3); human beta defensin 4 (hBD-4; SEQ ID NO: 4); mouse beta defensin 3 (SEQ ID NO: 7); and truncated hBD-2 (SEQ ID NO: 16) (see specification page 21, line 1-16). The instant specification further teaches that a "functionally equivalent variant" of a mammalian (e.g. human) alfa or beta defensin is a modified mammalian alfa or beta defensin exhibiting approximatively the same effect on microbiota in the lung or the intestine or the skin as the parent mammalian alfa and/or beta defensins. A functionally equivalent variant of a mammalian defensin may comprise 1-5 amino acid modifications (page 26, line 21-31). However, 1-5 amino acid modification on a peptide of 32 amino acids encompasses a large number of peptides. Furthermore, a large number encompasses deletions, insertions, additions and/or substitutions of any one of the amino acid residues in the native sequence. The drawings teach that HD6, HD5, hBD-1, hBD-2, hBD-3 and hBD-4 were used for the tests. With regards to the effect of defensin on IL-6, IL-22, and myeloperoxidase activity, only HBD-2 was disclosed (see Fig. 15, 30). Therefore, the instant disclosure teaches HD6, HD5, hBD-1, hBD-2, hBD-3 and hBD-4 and with respect to the recitation of the effect of defensin on IL-6, IL-22, and myeloperoxidase activity, only HBD-2 has been reduced to practice. The instant disclosure supports the use of defensin whose sequences are disclosed in Fig. 4 (HD6, HD5, hBD-1, hBD-2, hBD-3 and hBD-4).
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed
The instant claims refer to the antimicrobial peptide as hBD1, hBD2, truncated hBD2, hBD4, HD5, HD6, and functionally equivalent variants of hBD 1, hBD2, truncated hBD2, hBD4, HD5 or HD6 comprising 1-5 amino acid modification. The instant specification does not provide any structural attribute of a truncated or functionally equivalent variants of hBD1, hBD2, hBD4, HD5 or HD6 other than the sequences disclosed in Fig. 4 and page 21 of the instant specification. Moreover, the sequences do not share a common core structure or sequence that is necessary for the truncated sequence, or functionally equivalent variant to exhibit the function of reducing IL-6, increasing IL-22, and/or decreasing myeloperoxidase activity as recited in the instant claims. Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).” The recitation of a functional equivalent is very broad and the specification fails to describe which structure or sequence correlates with the required activity (i.e. reduce IL-6, increase IL-22, and decrease myeloperoxidase activity).
Thus, the claims and the specification fail to provide written description for the broad genus.
(d) Representative number of examples
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad.
Although the specification provides specific amino acid sequences for hBD 1, hBD2, truncated hBD2, hBD4, HD5 or HD6, as discussed above, the specification fails to provide a representative number of examples for a truncated or functionally equivalent variants of hBD2, hBD4, HD5 or HD6 since there is no common core structure or sequence necessary for a defensin peptide to function to reduce IL-6, increase IL-22, and decrease myeloperoxidase activity. Furthermore, truncated fragments encompass any length of truncation, such as from any two contiguous amino acids up to a fragment with a single deleted amino acid.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). For these reasons, the claimed invention lacks written description.

Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-51, 57-61 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2399600A1 (hereinafter “the ‘600 publication” in view of Stoy (PhD thesis, 2012) –IDS 08/25/2020 and Kanda et al. (J. of Leuk. Biol. 89: 935-944, 2011) and as evidenced by Armogida et al. (Allergy Asthma Proc. Sep-Oct 2004;25(5):297-304).
‘600 teaches the use of beta defensin for treatment of diseases such as inflammatory bowel diseases (abstract) and further that the peptides include human beta defensin 1 (hBD1; see SEQ ID NO: 1), human beta defensin 2 (hBD2; see SEQ ID NO: 2), human beta defensin 3 (hBD3; see SEQ ID NO:3), human beta defensin 4 (hBD4; see SEQ ID NO:4) [0026]. ‘600 further teaches that mammal beta defensin is administered at a daily dosage of from about 0.001 mg/kg body weight to about 10 mg/kg body weight, preferably from about 0.01 mg/kg body weight to about 10 mg/kg body weight (claim 2, 10 and [0053]). ‘600 teaches that the peptide had anti-inflammatory activity at the dosages [00108]. ‘600 teaches that the peptide can be prepared by well-known recombinant methods or by classical purification methods [0031] or may also be isolated and purified in accordance with conventional methods of recombinant synthesis [0059]. ‘600 teaches that hBD2 had downregulating effect on IL-1β and IL-8 and IL-6 [0141].
 ‘600 does not teach administration was in preterm infants and does not teach the method of increasing IL-22.
Stoy discloses that that necrotizing enterocolitis (NEC) is primarily seen in preterm infants and further discloses that mother’s milk has protective effect against NEC (summary). In preterm piglet model of NEC, oral administration of bovine colostrum (BC) was found to restore intestinal dysfunction and reduce a proinflammatory response (summary). Stoy further discloses that some of the immunological and antimicrobial factors found in colostrum includes beta defensin -1 (page 23, Table 4). In addition, as evidenced by Armogida, colostrum contains a high concentration of hBD-2 and further contains HD-5 (abstract). Therefore, colostrum comprises the instant human beta and there is an expectation that administration of colostrum to preterm infants, comprises administering human beta defensin such as Hbd-2.
With regards to the limitation of increasing IL-22, Kanda et al. discloses the effect of HBD-2 on secretion of IL-22 and teaches that the levels of IL-22 were increased (Abstract, page 942, left col. 2nd paragraph, Line 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘600, Stoy and Kanda and use and isolated antimicrobial peptide such as HBD2 to increase IL-22 because Stoy discloses that colostrum comprises beta defensin and was successfully administered to infants to restore intestinal dysfunction and reduce a proinflammatory response (summary) and further, Kanda discloses that HBD-2 is known to increase the levels of IL-22 (Abstract, page 942, left col. 2nd paragraph, Line 1-11). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using purified defensin peptides such as purified HBD-2 to increase IL-22 in infants because ‘600 teaches purifying HBD-2, Stoy teaches administering colostrum, which necessarily contains HBD-2, and Kanda teaches that levels of IL-22 were increased with HBD-2 (Abstract, page 942, left col. 2nd paragraph, Line 1-11) thereby resulting in increased IL-22 when HBD-2 is administered as taught by ‘600 and Stoy. The disclosures render obvious the instant claim 46.
Regarding claims 47 and 49, ‘600 teaches that HBD1, HBD2, HBD3 and HBD4 was used [0026].
Regarding claim 48, ‘600 teaches that the mammal beta defensin is administered at a daily dosage of from about 0.001 mg/kg body weight to about 10 mg/kg body weight, preferably from about 0.01 mg/kg body weight to about 10 mg/kg body weight (claim 2; [0053]).
Regarding claim 50 and 51, ‘600 teaches that HBD1, HBD2, HBD3 and HBD4 was used [0026]. ‘600 further teaches a pharmaceutical composition that comprises mammal beta defensins, such as human beta defensin 2 [0047, 0049-0051]. Furthermore, Armogida evidences that colostrum contains high level of HBD-2 and some HD-5 hence it would be obvious to use a composition that comprises HBD-2 and HD-5.
Regarding claims 57, ‘600 does not explicitly disclose that the composition comprising the peptide was administered to prior to giving birth but discloses that the composition is administered as a prophylaxis [0047] which reads on the administration prior thus rendering the claim obvious.
Regarding claims 58-60, ‘600 teaches that the administration is oral administration (abstract, claim 1, 9). ‘600 further discloses that the mammalian beta defensins can be employed therapeutically in compositions formulated for administration by any conventional route, including enterally (e.g., buccal, oral, nasal, rectal), parenterally (e.g., intravenous, intracranial, intraperitoneal, subcutaneous, or intramuscular), or topically (e.g., epicutaneous, intranasal, or intratracheal [0049].
Regarding claim 61, ‘600 teaches that the compositions can also be formulated as pills, capsules, granules, tablets (coated or uncoated), (injectable) solutions, solid solutions, suspensions, dispersions, solid dispersions (e.g., in the form of ampoules, vials, creams, gels, pastes, inhaler powder, foams, tinctures, lipsticks, drops, sprays, or suppositories) [0054].

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2399600A1 (hereinafter “the ‘600 publication” in view of Stoy (PhD thesis, 2012) –IDS 08/25/2020 as evidenced by Armogida et al. (Allergy Asthma Proc. Sep-Oct 2004;25(5):297-304). 
The teachings of ‘600 are disclosed above and incorporated herein by reference.
 ‘600 does not teach administration was in preterm infants.
Stoy discloses that that necrotizing enterocolitis (NEC) is primarily seen in preterm infants and further discloses that mother’s milk has protective effect against NEC (summary). In preterm piglet model of NEC, oral administration of bovine colostrum (BC) was found to restore intestinal dysfunction and reduce a proinflammatory response (summary). Stoy further discloses that some of the immunological and antimicrobial factors found in colostrum includes beta defensin -1 (page 23, Table 4). In addition, as evidenced by Armogida, colostrum contains a high concentration of hBD-2 and further contains HD-5 (abstract). Therefore, colostrum comprises the instant human beta and there is an expectation that administration of colostrum to preterm infants, comprises administering human beta defensin such as Hbd-2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘600 and Stoy and use the instant defensin such as HD-5 and Hdb-2, to reduce IL-6 because Stoy discloses that colostrum comprises beta defensin and was successfully administered to infants to restore intestinal dysfunction and reduce a proinflammatory response (summary) and further, ‘600 discloses that isolated and purified Hbd2 had downregulating effect on IL-1β and IL-8 and IL-6 [0141]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using defensin peptides such as HBD-2 to reduce IL-6 in infants because Stoy teaches that colostrum, which has high levels of beta defensins has been successfully administered to infants and ‘600 teaches that hbd2 downregulated IL-8 and IL-6 [0141]. The disclosures render obvious the instant claim 62.
Regarding claims 62 and 63, ‘600 teaches that hBD2 had downregulating effect on IL-1β and IL-8 and IL-6 [0141]. ‘600 further teaches that Hbd2 downregulates TNF and IL-1β, two proinflammatory cytokines [0128]. There is therefore an expectation that Hbd2 reduces the risk of a cytokine storm rendering obvious the instant claim 63.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2399600A1 (hereinafter “the ‘600 publication” in view of Stoy (PhD thesis, 2012) –IDS 08/25/2020 and Buescher et al. (Pediatr. Res. 24: 14-19, 1988) as evidenced by Armogida et al. (Allergy Asthma Proc. Sep-Oct 2004; 25(5):297-304) 

The teachings of ‘600 and Stoy are disclosed above and incorporated herein by reference.
‘600 does not teach the method for decreasing myeloperoxidase activity.
Buescher discloses properties of human colostrum and further discloses that colostrum also suppressed myeloperoxidase activity and lysozyme activity (abstract; page 17, left col. Line 19-20). As evidenced by Armogida, colostrum contains a high concentration of hBD-2 and further contains HD-5 (abstract). Furthermore, the Examiner notes that Buescher teaches that the colostrum was collected by breast pump from mothers, and separated by centrifugation and the aqueous fraction of the separated colostrum was harvested. This reads on the colostrum being purified resulting in purified Hbd2. Therefore, colostrum comprises the instant human beta and there is an expectation that administration of colostrum to preterm infants comprises administering human beta such as Hbd-2 and therefore would necessarily decrease myeloperoxidase activity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ’600, Stoy and Buescher and use the instant defensin such as HD-5 and Hdb-2, for decreasing myeloperoxidase activity because Stoy discloses that colostrum comprises beta defensin and was successfully administered to infants to restore intestinal dysfunction and reduce a proinflammatory response (summary). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using a composition that comprises defensin peptides such as colostrum for decreasing myeloperoxidase activity in infants because Stoy teaches that colostrum, which has high levels of beta defensins has been successfully administered to infants and Buescher discloses that colostrum suppressed myeloperoxidase activity (Abstract) and further that it might help protect the neonatal intestine and is important in the mediation of acute inflammation (abstract and page 18, right col. Line 1-3). The disclosures render obvious the instant claim 64.

Claims 46 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2399600A1 (hereinafter “the ‘600 publication” in view of Stoy (PhD thesis, 2012) –IDS 08/25/2020, Kanda et al. (J. of Leuk. Biol. 89: 935-944, 2011) and as evidenced by Armogida et al. (Allergy Asthma Proc. Sep-Oct 2004;25(5):297-304) as applied to claim 46above, and further in view of WO 2010007165A2 (hereinafter “the ‘165 publication”) and CN 105504063 (hereinafter “the ‘063 publication”), as applied to claims 52-54 herewith.
The teachings of CN 105504063 A are based on the English language translation obtained by Espacenet and the citations are to this English language translation.
Regarding claim 46, the teachings of ‘600 and Stoy are disclosed above and incorporated herein by reference.  However, the references do not teach that the antimicrobial peptide further comprising an additional moiety as recited in claim 52 and does not teach combination therapies as recited in claim 54.
 ‘165 teaches the use of mammalian beta defensins for the treatment of an inflammatory disease or disorder such as inflammatory bowel disease (Title; claim 1, 11). ‘165 further teaches that human beta defensin is human beta defensin 1, human beta defensin 2, human beta defensin 3, or human beta defensin 4 (claim 7). ‘165 teaches that the composition or medicament is administered parenterally, subcutaneously, or intravenously (claims 2-3, 13). ‘165 teaches that pharmaceutical treatment alone or in combination with one or more other pharmaceutically active agents, e.g., such as agents useful in treating inflammation, or associated diseases. Such other pharmaceutically active agents include, e.g., steroids, glucocorticoids, inhibitors of other inflammatory cytokines (e.g., anti-TNF-alpha antibodies, anti-IL-1 antibodies, anti-IFN-gamma antibodies) (Page 12, line 17-22). ‘165 teaches that combinations according to the preferred embodiments of the present disclosure may provide improvements or superior outcome compared with treatments by either component of the combination alone (Page 13, line 1-5).
Furthermore, ‘063 teaches defensin-albumin anti-tumor fusion protein comprising the following structure: defensin HBD2-connecting peptide (G4S) 2-human serum albumin HSA (page 2, 2nd paragraph, line 1-5). ‘063 teaches that albumin has a high molecular weight of 68kDa making it the choice as a drug delivery carrier (page 1, 3rd paragraph, line 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘600 with ‘165 and ‘063 and use the human beta defensin peptide which further comprise an additional moiety such as albumin as disclosed by ‘063 and further use it for increasing IL-22 because ‘063 discloses that albumin has a high molecular weight of 68kDa making it the choice as a drug delivery carrier. Furthermore, it would have been obvious to combine defensin with other therapies because ‘165 teaches that combinations may provide improvements or superior outcome (Page 13, line 1-5). One of ordinary skill in the art would have been motivated to and would have had a reasonable expectation of success in modifying modify the teachings of ‘600 with ‘165 and ‘063 and combine defensin with other therapies because ‘165 teaches that combinations may provide improvements or superior outcome (Page 13, line 1-5).
Regarding claims 52 and 53, ‘063 teaches that the HBD2 is connected to human serum albumin (abstract) which because of the molecular weight may be a half-life extending moiety.
Regarding claim 54, ‘165 teaches that the composition can administered alone or in combination with glucocorticoids (Page 12, line 17-22).

Claims 46 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2399600A1 (hereinafter “the ‘600 publication” in view of Stoy (PhD thesis, 2012) –IDS 08/25/2020, Kanda et al. (J. of Leuk. Biol. 89: 935-944, 2011) and as evidenced by Armogida et al. (Allergy Asthma Proc. Sep-Oct 2004;25(5):297-304) as applied to claim 46above, and further in view of WO 2014/165105 (hereinafter “the ‘105 publication”), as applied to claims 55-56 herewith.
Regarding claim 46, the teachings of ‘600 and Stoy are disclosed above and incorporated herein by reference.  However, the references do not teach the frequency of administration as recited in claims 55-56.
With regards to the frequency of administration, ‘105 teaches a method of administering colostrum to neonates [0002]. ‘105 further teaches that the infant may receive treatments every 3 hours (8 treatments per day; 2 doses per treatment) of oropharyngeal mother's milk daily, for a period of 9 weeks (63 days) until the infant reaches a post- conceptional age of 32 weeks; the earliest time when per oral feedings can be safely initiated for a preterm infant [0009]. ‘105 further discloses that if an infant is too clinically-unstable to begin per oral feeds at this time, the treatment period would be prolonged further and more doses would need to be prepared daily [0009]. ‘105 further discloses that the dose can be adjusted based on the infant's gestational age and birth weight [0029]. ‘105 teaches that the method leads to a decreased length of hospitalization, enhanced maturation of oral feeding skills, improved growth, and enhanced breastfeeding outcomes [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘600 with ‘105 and administer the defensin peptide in frequencies disclosed by ‘105 because the method of ‘105 leads to a decreased length of hospitalization [0006]. One of ordinary skill in the art would have been motivated to and would have had a reasonable expectation of success in modifying modify the teachings of ‘600 with ‘105 because ‘105 teaches that the frequency of administration enhanced maturation of oral feeding skills, improved growth, and enhanced breastfeeding outcomes.
Regarding claims 55-56, ‘105 teaches that the infant may receive treatments every 3 hours (8 treatments per day; 2 doses per treatment) of oropharyngeal mother's milk daily, for a period of 9 weeks (63 days) until the infant reaches a post- conceptional age of 32 weeks; the earliest time when per oral feedings can be safely initiated for a preterm infant [0009]. ‘105 further discloses that if an infant is too clinically-unstable to begin per oral feeds at this time, the treatment period would be prolonged further and more doses would need to be prepared daily [0006]. ‘105 further discloses that the dose can be adjusted based on the infant's gestational age and birth weight [0029]. The frequency and duration for treatment as recited in the instant claims is therefore obvious because it can be determined by one of ordinary skill in the art keeping in to account the gestational age, birth weight of the infant as well as how stable the infant is as disclosed by ‘105.

Response to Arguments
Applicant's arguments filed on the Appeal Brief dated 09/12/2022 have been fully considered but they are not persuasive. 
The main argument that Applicant is making is that colostrum is a highly complex material with an amazingly large number of compounds therein and lists all the compounds that are found in colostrum and that one of ordinary skill in the art has absolutely no idea what of the vast array of compounds within colostrum will elicit the positive effects observed by any cited reference or for use in any of the presently claimed methods. Applicant argues that no teaching in any cited reference suggestions that administration of an isolated or purified defensin will have any effect toward increasing IL-22 production in a preterm infant, reducing IL- 6 in a preterm infant, or decreasing myeloperoxidase activity in a preterm infant from any identified teaching in any cited reference and that while Stoy itself identifies defensins as components of colostrum, the reference also includes clear teaching that not a single component could be responsible for the effects. Applicant argues that Buescher teaches that the effect observed on myeloperoxidase caused by an H2O> depleting effect of colostrum (page 18, left column second paragraph). Defensins in themselves could not have a direct H2O2 depleting effect and no cited reference teaches or suggests otherwise. Further, Buescher concludes on page 18, right column, first complete paragraph, that the antioxidant activity belongs to a component is either uncharged or unstable at pH 5. /d. Defensins have a pI of 8.9 to 9.5, which would make them only slightly positively charged at pH 8. Moreover, human defensins are considered stable even at low pH. Applicant argues that Kanda examines an effect of hBD-2 on expression of various cytokines in psoriasis patients or healthy subjects. T-cells from each subject group were stimulated with anti-CD3 and anti-CD28 (page 936, Isolation and culture of T cells) to activate them in the presence or absence of different concentrations of hBD2.
The arguments presented above have been fully considered but are unpersuasive because Armogida clearly disclosed the innate immune system mediators in colostrum and clearly teaches that colostrum contains high concentrations of defensins. Armogida did not just list a number of compounds that could be found in colostrum. Armogida specifically cited the different types of defensin peptides and listed their concentration and went further to note that defensin is found in high concentrations in colostrum. One of ordinary skill in the art who has read the cited reference would clearly be well-aware that administration of colostrum encompasses administering high concentrations of defensins including hbd2 as instantly claimed.
With regards to applicant’s argument that none of the cited references teach isolated or purified defensins, the Examiner notes the ‘600 publication teaches that the peptide can be prepared by well-known recombinant methods or by classical purification methods [0031] or may also be isolated and purified in accordance with conventional methods of recombinant synthesis [0059]. Therefore, the purified or isolated or recombinant defensin is known in the art. Furthermore, the Examiner notes that Buescher teaches that the colostrum was collected by breast pump from mothers, and separated by centrifugation and the aqueous fraction of the separated colostrum was harvested. This reads on the colostrum being purified resulting in purified Hbd2. This argument is unpersuasive. With regards to the arguments that none of the reference teaches increasing IL-22 production, reducing IL- 6, or decreasing myeloperoxidase, the Examiner notes that rejection above clearly indicates these teachings and the Examiner has cited exactly where these teachings are found (please see rejections above). With regards to Applicants arguments that in Buescher, defensins in themselves could not have a direct H2O2 depleting effect and that Kanda examines an effect of hBD-2 on expression of various cytokines in psoriasis patients or healthy subjects, the Examiner notes that Buescher specifically teaches that colostrum suppressed myeloperoxidase activity (abstract). Furthermore, Armogida clearly teaches that several defensin claimed in the instant invention, are found in high concentrations in colostrum. In fact, Armogida only lists three compounds that are found in colostrum, i.e. defensins, cathelicidins, and toll-like receptors (TLRs). Armogida goes further and states that HBD-2 is present in the highest concentration. Therefore, one of ordinary skill in the art who is administering colostrum, is also administering several types of alpha and beta defensins. In addition, Kanda clearly teaches effect of hBD2 on IL-22 and teaches that the levels of IL-22 were increased. The Examiner has clearly indicated and cited exactly where the teachings are found in the cited prior art. The Examiner points out that the claimed invention utilizes the transitional phrase, “comprising”, thereby encompassing the administration of additional agents, peptides, etc. All that the claimed inventions require is that at least one of the claimed peptides is isolated or purified.  However, such limitations do not narrow which additional agents, peptides, etc. are co-administered.  Furthermore, as discussed above, a purified claimed peptide would necessarily be present in purified colostrum, without evidence to the contrary, i.e., specific chromatography or another purification step that would specifically remove the one or more defensin peptides. No such purification is taught by the references.  Thus, contrary to Applicant’s argument, the combination of references suggests administering purified hBD2 because purified colostrum necessarily contains purified hBD2. One of ordinary skill in the art who has read the cited references would be able to arrive to the instant invention. The arguments are unpersuasive.
Conclusion
Claims 46-64 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654